Title: To Thomas Jefferson from Charles Willson Peale, 14 February 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum Feby. 14th. 1803
          
          The enclosed essay on health is dressed to render it more worthy of your acceptance, and in this neither seeking compliments on it, or supposing it can give you any light, but knowing you will appreciate my Motive for making the Publication, that of bringing some of my acquaintance to reflection and then reformation. Should that be the case in a single instance my labour will not be thrown away, I shall be well paid for my trouble. 
          No letter from my Sons since the 14th of Octr. last, I am more than anxious about their success—Rembrandt will not write to give me pain if he can help it. They may be too much engaged to seek for conveyances, and but little acquainted with the various ways of sending to America. As their next letters will be the most interresting, I will not fail to send you notice as soon as I can. 
          The Trees in the State-House-Garden are in Mourning; with fallen leaves, not crape—Their founder Mr. Vaughan Senr. has departed this life! The Philosophical Hall would not have been reared but through the Industry & perseverance of the good old man! 
          May you Dr Sir long enjoy good health & america be thankful for your Services—
          
            C W Peale
          
        